McDEVITT, Justice.
In the summer of 1986, the forests of Idaho were tender, dried by the elements, awaiting only some igniter to explode. Lightning storms provided that spark and forest fires erupted in numerous locations across the state of Idaho.
One of the worst of those fires was situated on Anderson Creek, located in the Boise National Forest, twenty miles northeast of Garden Valley, Idaho, which consumed in excess of 23,600 acres.
The resources of existing agencies were not adequate to cope with the situation. To address this situation, the Governor of the State of Idaho, John Evans, issued the following proclamation:
NOW, THEREFORE, I, JOHN V. EVANS, GOVERNOR OF THE STATE OF IDAHO, by virtue of the authority vested in me by Sections 46-601 and 46-1008 of the Idaho Code do hereby find and therefore proclaim and declare:
1. That a state of extreme emergency exists in the State of Idaho.
2. That the state of extreme emergency herein described shall exist for a period of thirty days unless sooner terminated or unless extended at the completion of that period.
This proclamation will be subject to the following provisions:
1. All agencies of the State Government, including all separate boards and commissions, are required to take action under the rules and regulations issued hereunder by authority of the Governor to arrest the conditions perpetuating the state of extreme emergency.
2. The Adjutant General, Idaho, will activate the Cooperative Fire Plan between the U.S. Forest Service, the State Department of Lands and the National Guard and may order into the service of the State units and personnel of the National Guard of the State Militia as required under the rules and regulations *784issued hereunder to assist State and other agencies in arresting the conditions perpetuating the state of extreme emergency.
Pursuant to the proclamation issued by the Governor, the Adjutant General of the State of Idaho, activated the cooperative fire plan that existed between the United States Forest Service, the State Department of Lands, and the Idaho National Guard. As provided in that plan, the National Guard supplied personnel and equipment to support fire fighters, including transportation between the Anderson Creek fire base camp and the fire line. The action of the National Guard commenced on August 12, 1986.
On August 24, 1986, two Idaho Army Reserve National Guard members, McCord and Herron, were driving fire fighters back to camp. The driver, Guardsman McCord, had averaged 15 hour shifts for nine days prior to the accident, ranging from 11.5 hours to 20.5 hours per shift. Eight of these days were over 12 hours, which is the maximum shift allowed by National Guard guidelines. Co-driver Herron had averaged 14.6 hour shifts for the nine day period prior to the date of the accident, ranging from 12.5 hours to 20.5 hours per shift. At approximately 5:10 a.m., the truck driven by McCord and Herron ran off a mountain road and rolled down an 80 foot embankment. The truck contained fire fighters from Sandoval County, New Mexico, who were in Idaho to fight the Anderson Creek fire. Of the fourteen fire fighters in the truck at the time of the accident, four were killed and ten were injured. Appellants were temporary employees of the United States Department of Agriculture (Forest Service) who departed New Mexico on August 12, 1986, and worked from August 13th until the date of the accident, August 24th.
DOES I.C. § 46-1017 PROVIDE IMMUNITY TO THE IDAHO ARMY RESERVE NATIONAL GUARD?
The issue presented is whether I.C. § 46-1017 of the State Disaster Preparedness Act provides the Idaho Army Reserve National Guard with immunity because they were engaged in disaster relief activities at the time of the accident. The district court found that the statute did provide immunity. We affirm that decision.
The relevant part of I.C. § 46-1017 provides:
Neither the state nor any political subdivision thereof nor other agencies, nor, except in cases of wilful misconduct, the agents, employees or representatives of any of them engaged in any civil defense or disaster relief activities, acting under a declaration by proper authority nor, except in cases of wilful misconduct or gross negligence, any person, firm, corporation or entity under contract with them to provide equipment or work on a cost basis to be used in disaster relief, while complying with or attempting to comply with this act, shall be liable for the death of or any injury to persons or damage to property as a result of such activity____
Appellants first argue that the National Guard does not fall within the definition of “other agencies” and that because there is no specific reference to the National Guard in the statute, they are liable for the deaths and injuries suffered as a result of the accident. We disagree.
Clearly, those state agencies involved in fighting the Anderson Creek fire were providing disaster relief at the request of the Governor. Idaho Code § 46-1002(3) of the same Act defines “disaster” as the:
... [Occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from any natural or man made cause, including but not limited to fire, flood, earthquake, windstorm, wave action, volcanic activity, explosion, riot, or hostile military or paramilitary action.
Fire fighting is precisely the type of activity that I.C. § 46-1017 was intended to cover. As such, the statute provides immunity to those state agencies involved in disaster relief efforts. This includes the Idaho National Guard. The fact that the statute does not refer to the National Guard specif*785ically is of no consequence; the statute does not name any specific agencies or organizations but lists only broad categories such as the “state,” “any political subdivision thereof,” “other agencies” and their “agents, employees or representatives.”
Accordingly, we hold that the district court was correct in ruling that the National Guard is provided immunity under I.C. § 46-1017.
DOES THE IDAHO TORT CLAIMS ACT APPLY TO THE NATIONAL GUARD?
Appellants next argue that under the Idaho Tort Claims Act the National Guard should be held liable for acts performed during emergency relief activities. The basis for this is a highly convoluted argument intertwining legislative history, legislative intent, and statutory interpretation of amendments to the Tort Claims Act passed in 1974,1976, and 1987. We find no basis to infer that the Idaho Tort Claims Act applies to the National Guard while engaged in disaster relief activities. The Tort Claims Act does not serve to frustrate the purpose or eliminate the effect of the State Disaster Preparedness Act by any stretch of the imagination.
DOES I.C. § 46-402 OPERATE TO PROVIDE IMMUNITY?
Respondents argue that the district court erred when it found that the National Guard was not also provided immunity under I.C. § 46-402. We disagree. Idaho Code § 46-402 is a grant of immunity limited to members of the National Guard while ordered into active service of the state. The Governor’s Proclamation authorized the Adjutant General to implement the Cooperative Fire Plan and order the National Guard into service at his discretion. The Adjutant General did implement the plan, but there is no evidence in the record that he ever had to order members of the National Guard into service. In a document from the Adjutant General’s office, there is a reference to “a call up for volunteer assistance for vehicles and drivers to report as soon as necessary preparation would allow,” and the guardsmen are referred to as “volunteers.” Because of the absence of any evidence that the guardsmen were ordered into active service as I.C. § 46-402 requires, we must assume that they were not; therefore, I.C. § 46-402 is not applicable.
In conclusion, we hold that I.C. § 46-1017 does provide the National Guard with immunity while engaging in disaster relief activities pursuant to a declared state of emergency. The district court’s grant of pretrial summary judgment based on the immunity provisions of I.C. § 46-1017 is affirmed.
Costs to Respondent.
BAKES, C.J., and JOHNSON and BOYLE, JJ., concur.